DISMISSED; Opinion Filed April 15, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-01527-CR

                        MUSIE G HAILE, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court No. 3
                           Dallas County, Texas
                   Trial Court Cause No. M17-10418-C

                       MEMORANDUM OPINION
                 Before Justices Whitehill, Osborne, and Carlyle
                           Opinion by Justice Carlyle
      Before the court is appellant’s April 13, 2020 motion to dismiss his appeal,

signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a). We grant the

motion and dismiss this appeal.



                                         /Cory L. Carlyle/
                                         CORY L. CARLYLE
                                         JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191527F.U05
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MUSIE G HAILE, Appellant                     On Appeal from the County Criminal
                                             Court No. 3, Dallas County, Texas
No. 05-19-01527-CR          V.               Trial Court Cause No. M17-10418-C.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Whitehill and Osborne
                                             participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 15th day of April, 2020.




                                       –2–